AO 93 (Rev. 11/13)Search and Seizure Warrant
                                                                                                                                        L        in ^
                                           United States District Court                                                           Jii 1 1
                                                                            for the

                                                              Eastern District of Virginia                             CLERK, U^. DISTRICT COURT
                                                                                                                                  RICHMOND. VA

                  In the Matter ofthe Search of
             (Briefly describe the property to be searched
              or identify the person by name and address)                              Case No.   Under Seal
              a black, Toyota Tundra, IL Plate 2092621



                                                 SEARCH AND SEIZURE WARRANT

To;       Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
ofthe following person or property located in the                          Eastern            District of                         Virginia
(identify the person or describe the property to be searched and give its location):


      See Attachment A




        1 find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

      See Attachment B.




          YOU ARE COMMANDED to execute this warrant on or before                                                                  (not to exceed 14 days)
          in the daytime 6:00 a.m. to 10:00 p.m.              □ at any time in the day or ni^t bfecause good cause has been established
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
          The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventoiy
as required by law and promptly return this warrant and inventory to                                                                                        .
                                                                                                     (United States Magistrate Judge)

     □ Pursuant to 18 U.S.C. § 3103a(b), 1 find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     □ for         days (not to exceed 30) □ until, the facts justifying, the later specific date of


Date and time issued
                                                                                                              Judge s sigrjatUi

City and state:              Richmond, VA                                                   Hon. Roderick C. Young, US                  trate Judge
                                                                                                            Printed name and title
AO 93 (Rev. 11/13)Search and Seizure Warrant(Page 2)

                                                                  Return

                                       Eiate and time warrant executed:        Copy of warrant and inventory left with:
^Tnl'sea, 3'.[W                                                                      v
Inventory made in the presence of:
                   3/A Cbr\i S»(A5
Inventory of the property taken and name of any person(s)seized:




                                                               Certification



        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date: 7/t( looi')
                                                                                      Executing officer's signature


                                                                                         Printed name and tnle
3:19SW166

Attachment to Search Warrant Return

Inventory of property taken:

       1. Control Number: D0688905- I.D. Card Newport News Police ID # 1131
       2. Control Number: D0688904-CAC ID Exp. Aug 2010
       3.     Control Number: D0688910 -SanDisk Cruzer Glide 32 GB

4e:(c)|(«4c:)c^e9|ci|c:|e«4ci(e:|e4c:ic4c)|(«3|e«:|c3|c%3|c:|c*4e9|e:(cy^p^ |y|Q   :|e 4c4i:|e4:3|c   4^4:4=4(4:
